51 F.3d 267
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garland Lee MITCHELL, Plaintiff-Appellant,v.BUCKHEAD FRANCHISING, INCORPORATED, d/b/a Richmond Host,Limited, d/b/a Davis Inn/Marketplace, Defendant-Appellee.Garland Lee MITCHELL, Plaintiff-Appellant,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION;  Patricia Glisson,Defendants-Appellees.Garland Lee MITCHELL, Plaintiff-Appellant,v.Mr. PATAL, Defendant-Appellee.Garland Lee MITCHELL, Plaintiff-Appellant,v.Martha P. WOOD;  Wood'S Graphic Art Company, Incorporated,Defendants-Appellees.Garland Lee MITCHELL, Plaintiff-Appellant,v.The FREEDOM HOUSE, Defendant-Appellee.Garland Lee MITCHELL, Plaintiff-Appellant,v.CITY OF RICHMOND STREET TEAM;  Nancy Gowan, Defendants-Appellees.
Nos. 95-1175, 95-1176, 95-1177, 95-1178, 95-1179, 95-1180.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 6, 1995.

Garland Lee Mitchell, appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his six Title VII actions pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Mitchell v. Buckhead Franchising, Inc., No. CA-94-928;  Mitchell v. EEOC, CA-94-929;  Mitchell v. Patal, CA-94-930;  Mitchell v. Wood, CA-94-931;  Mitchell v. Freedom House, CA-94-932;  Mitchell v. City of Richmond Street Team, CA-94-933 (E.D. Va.  Dec. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.